DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 23 August, 2022.
Claims 3 – 6 and 9 – 12 have been cancelled.
Claims 13 – 28 have been added.
Claims 1, 2, 7, 8 and 13 - 28 are currently pending and have been examined.
This application is a continuation of U.S. Application number 14/065,847, now US 10,369,283 B2
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A computer-implemented method comprising:
receiving input indicative of one or more insulin infusion sites on a patient;
calculating one or more glucose control metrics for each of the one or more insulin infusion sites, the calculating based on continuous glucose sensor data indicative of a glucose concentration of the patient, the continuous glucose sensor data generated by one or more continuous glucose sensors, wherein the glucose control metrics comprise a glycemic variability index (GVI) value representative of the patient’s glucose variability during a timeframe and a clinical relevance score representative of a clinical significance of the continuous glucose sensor data; and
automatically outputting information for display on a user interface including the calculated GVI for each of the one or more insulin infusion sites. 
Claim 7 recites a system that executes the steps of the method recited in Claim 1.
Claims 1, 2, 7, 8 and 13 - 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including:  
calculating one or more glucose control metrics for each of the one or more insulin infusion sites, the calculating based on continuous glucose sensor data indicative of a glucose concentration of the patient, the continuous glucose sensor data generated by one or more continuous glucose sensors, wherein the glucose control metrics comprise a glycemic variability index (GVI) value representative of the patient’s glucose variability during a timeframe and a clinical relevance score representative of a clinical significance of the continuous glucose sensor data. 
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the a mathematical formula or relationship grouping. The claims recite calculating one or more glucose control metrics comprising  GVI value and a clinical relevance score based on continuous glucose sensor data received from a conventional continuous glucose sensor. The specification discloses calculating GVI according to an expressly disclosed mathematical formula (0008, 0070 - 0073). Similarly, the specification discloses a scoring map to convert from glucose values to a clinical relevance score, where the scoring map is embodied as one or more mathematical equations (0017, 0087 - 0091) As such, the claims recite a mathematical formula or relationship.
The claims, as illustrated by Claim 1, also recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The claims recite calculating one or more glucose control metrics based on continuous glucose sensor data. The specification discloses calculating GVI and a clinical relevance score based on continuous glucose sensor data received from a conventional continuous glucose sensor (0070 – 0073). Calculating a glucose control metric using the formulas disclosed in the specification, is a process that, except for generic computer implementation steps, can be performed in the human mind. Calculating GVI = L/Lo and calculating a clinical relevance score using mathematical equations can be performed mentally or with the aid of pen and paper. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
A computer-implemented method; a user interface;
receiving input indicative of one or more insulin infusion sites on a patient;
the continuous glucose sensor data generated by one or more continuous glucose sensors;
automatically outputting information for display on a user interface including the calculated GVI for each of the one or more insulin infusion sites. 
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by MPEP. (see MPEP 2106.05 a-c and e) Additional elements integrate the abstract idea into a practical application when they: encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; use the abstract idea with a particular machine or manufacture that is integral to the claim; transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Additional limitations do not integrate the abstract idea into a practical application when they merely serve to link the use of the abstract idea to a particular technological environment or field of use; i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer and user interface are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving input relative to the location and duration of use of an infusion site on a patient’s body and glucose sensor data are insignificant extra-solution activities – i.e. a data gathering steps. Similarly, outputting the results of the abstract process is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract glucose control metric calculation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract glucose control metric calculation process. Generating glucose sensor data with a continuous glucose sensor is a conventional technique. For example, the specification discloses that such continuous glucose sensors are old and well known. Similarly, receiving user input for further processing is a conventional computer function. Receiving information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. Recording insulin infusion sites input is a well-understood, routine and conventional computer function – i.e. electronic recordkeeping as in Alice and Ultramercial. 
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. at least one processor and at least one memory storing code). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not provide an inventive concept that amounts to significantly more than the abstract glucose control metric calculation  process.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of output for the clinical relevance score (20, 28); those that recite additional abstract ideas including a formula for GVI (13, 21); a formula for PGS (14, 22); a score map for converting sensor data to a relevance score (19, 27) ; those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities including; prompting for and receiving information on a user interface (2, 8);  outputting results on a user interface (5, 11, 15, 16, 23, 24); or those that are an ancillary part of the abstract idea including: triggering alerts when GVI exceeds a threshold (17, 25). The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 7, 8 and 21 - 28 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter 
Response to Arguments
Applicant’s arguments with respect to the Claim Objections have been fully considered and are persuasive.  The Objection has been withdrawn. 
Applicant's arguments with respect to the U.S.C. 101 Rejection have been fully considered but they are not persuasive.
Applicant asserts that the claims are not directed to a judicial exception, and in particular that the claims are not directed to the mathematical formula or relationship grouping or a mental process grouping as described in the 2019 PEG. This is a bare assertion without support, and is not persuasive. The claims recite “calculating one or more glucose control metrics . . . comprising GVI and a clinical relevance score”. Both of these metrics are expressly disclosed in the specification as being calculated using mathematical formulas or relationships; and are particularly recited in the newly added dependent claims (13, 14, 21, 22). Similarly, Applicant asserts “an improvement in analyte monitoring technology. However, Applicant declines to identify any particular improvement, or point to any place in the specification that discloses such an improvement. The additional limitations merely recite receiving data generated by a known glucose meter that is operating in its normal capacity, and displaying results on a display of a generic computer, which do not integrate the abstract idea into a practical application, or provide an inventive concept that is significantly more than the abstract idea.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2007/0012322 A1 to Ragg discloses a system and method for determining the efficacy of a substance administered at various sites on a patient’s body.
“Glucose Variability; Does It Matter?”; Siegelaar et al.; Endocrine Reviews; April, 2010; discloses methods for calculating glucose variability for continuous glucose measurements including measuring the length of excursions from the mean over time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626   
                                                                                                                                                                                                     
Date: 11 October, 2022